Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al. (2016/0197538).
Regarding claim 1, Takamura shows a motor comprising:
a yoke (26) that is tubular and includes a closed bottom and an inner surface to which a magnet (27) is fixed;
an armature (29) accommodated in the yoke;
a brush holder (31) arranged in an open portion of the yoke to hold a power supplying brush (32) that supplies current to the armature and a bearing (34) that rotatably supports a rotation shaft (28) of the armature; and
a ground member (51) that contacts the bearing (34, through 50) and the yoke (26, Fig. 4),
wherein the ground member is fixed to a ground terminal (50) held by the brush holder (para. 41).
Regarding claim 2, Takamura also shows wherein the ground terminal (50) is connected to a ground side terminal of a capacitor (para. 34) for eliminating electrical noise.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor wherein the ground terminal includes a swaged portion, the ground member includes a connection fastening hole, and the ground member is fixed to the ground terminal by the swaged portion that is inserted through the connection fastening hole and swaged as recited in claim 3; wherein the ground member includes a plate-like axial shield that covers an axial end surface of the brush holder, and a plate-like radial shield that covers a radial outer surface of the brush holder as recited in claim 4.  Claims 5-9 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



9/10/2021

/DANG D LE/Primary Examiner, Art Unit 2834